Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 14, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

  130064(18)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  ARTHUR Y. LISS and BEVERLY LISS,                                                                    Robert P. Young, Jr.
            Plaintiffs/Counter Defendants/                                                            Stephen J. Markman,
                                                                                                                     Justices
            Appellees, 

                                                                   SC: 130064      

  v                                                                COA: 266326       

                                                                   Oakland CC: 03-046587-CK
  LEWISTON-RICHARDS, INC.,
  and JASON P. LEWISTON,
             Defendants/Counter Plaintiffs/                   

             Appellants.     

  ____________________________________


                On order of the Chief Justice, the motion by defendants-appellants for
  extension to July 20, 2006 of the time for filing their brief on appeal is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 14, 2006                     _________________________________________
                                                                              Clerk